Filed 02/03/20
         Fill in this information to identify the case:                                Case 14-31615                                                                      Doc
          B 10 (Supplement 2) (12/11)             (post publication draft)
            Debtor 1              Anthony Ikechukwu Aka
                                  __________________________________________________________________

            Debtor 2               Georgenia Chigeon-Nnenn Aka
                                   ________________________________________________________________
            (Spouse, if filing)

                                                          Eastern                       California
            United States Bankruptcy Court for the: ______________________ District of __________
                                                                                                        (State)
            Case number            14-31615
                                   ___________________________________________




          Form 4100R
          Response to Notice of Final Cure Payment                                                                                                               10/15

          According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



           Part 1:          Mortgage Information

                                             Citibank, N.A., as Trustee, in trust for registered Holders of WaMu                         Court claim no. (if known):
            Name of creditor:                ______________________________________
                                             Asset-Backed Certificates WaMu Series 2007-HE3 Trust
                                                                                                                                         _________________
                                                                                                                                         8



            Last 4 digits of any number you use to identify the debtor’s account:
                                                                                                                   0890
                                                                                                                   ____ ____ ____ ____

            Property address:                8194 Sunrise Blvd
                                             ________________________________________________
                                             Number     Street

                                             _______________________________________________

                                             Citrus Heights                        CA
                                             ________________________________________________
                                                                                                95610
                                             City                        State    ZIP Code



           Part 2:          Prepetition Default Payments

             Check one:

                  Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
                   on the creditor’s claim.

                  Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
                   on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                             $ __________
                   of this response is:


           Part 3:          Postpetition Mortgage Payment

             Check one:

                  Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
                   the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

                   The next postpetition payment from the debtor(s) is due on:                               ____/_____/______
                                                                                                             MM / DD / YYYY

                  Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
                   of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
                   Creditor asserts that the total amount remaining unpaid as of the date of this response is:
                   a. Total postpetition ongoing payments due:                                                                                       (a)
                                                                                                                                                             5,119.54
                                                                                                                                                           $ __________
                   b. Total fees, charges, expenses, escrow, and costs outstanding:                                                              +   (b)
                                                                                                                                                                  0.00
                                                                                                                                                           $ __________

                   c. Total. Add lines a and b.                                                                                                      (c)      5,119.54
                                                                                                                                                           $ __________
                   Creditor asserts that the debtor(s) are contractually
                   obligated for the postpetition payment(s) that first became                                     1 2020
                                                                                                            1____/_____/______
                   due on:                                                                                   MM / DD   / YYYY


          Form 4100R                                                          Response to Notice of Final Cure Payment                                          page 1
Filed 02/03/20                                                                  Case 14-31615                                                                        Doc


       Debtor 1
                        Anthony Ikechukwu Aka
                       _______________________________________________________
                                                                                                                          14-31615
                                                                                                      Case number (if known) _____________________________________
                       First Name       Middle Name               Last Name




        Part 4:       Itemized Payment History


         If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
         debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
         the creditor must attach an itemized payment history disclosing the following amounts from the date of the
         bankruptcy filing through the date of this response:
          all payments received;
          all fees, costs, escrow, and expenses assessed to the mortgage; and
          all amounts the creditor contends remain unpaid.




        Part 5:       Sign Here


         The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
         proof of claim.

         Check the appropriate box::

               I am the creditor.
               I am the creditor’s authorized agent.



        I declare under penalty of perjury that the information provided in this response is true and correct
        to the best of my knowledge, information, and reasonable belief.
        Sign and print your name and your title, if any, and state your address and telephone number if different
        from the notice address listed on the proof of claim to which this response applies.




                      8__________________________________________________
                       /s/ Daniel K. Fujimoto
                          Signature
                                                                                                      Date    2/3/20
                                                                                                              ____/_____/________




        Print              Daniel K. Fujimoto
                          _________________________________________________________                   Title
                                                                                                              Attorney for creditor
                                                                                                              ___________________________________
                          First Name                       Middle Name         Last Name




        Company
                           THE WOLF FIRM, A LAW CORPORATION
                          _________________________________________________________



        If different from the notice address listed on the proof of claim to which this response applies:



        Address            2955 Main Street, Second Floor
                          _________________________________________________________
                          Number                  Street


                          Irvine                             CA        92614
                          ___________________________________________________
                          City                                                 State       ZIP Code




        Contact phone     (______)    9200
                           949 _____– _________
                                       720                                                                    wdk@wolffirm.com
                                                                                                      Email ________________________




       Form 4100R                                                         Response to Notice of Final Cure Payment                                       page 2
       6401-33744                      OKK
Filed 02/03/20                             MFR Post-Petition Payment History for Filing
                                                                Case 14-31615                                                                                                          Doc

                                                              OK                 Preparation Date:                                                          02/03/20

                                                                                 Prepared by:                                                              Alma Garcia
Loan Information:
Loan Number                                                  X X X X X X 0890
Debtors Name - 1                                                GEORGENIA AKA
Debtors Name - 2
Property Address                                               8194 SUNRISE BLVD
Property State                                                        CA


Bankruptcy Information:
Bankruptcy Case #                                                        14-31615
Filing Date:                                                            11/26/2014
Person filing:                                                              M1
Number of previous filings:                                                  2

Post petition due
Post petition due date:                                                  01/01/20
Post petition $$$ due:                                                   $5,119.54                                                               Comment
Post petition insurance:                                                   $0.00                                            Post-petition taxes and insurance included in annual
Post petition taxes:                                                       $0.00                                             escrow analysis and added to monthly payments.


Total Post petition due                                               $5,119.54
Post-Petition Payment History Detail
         Post pmt Rcpt           Post Due Dt Pd                                            Mo $ Due                       $ Received                                Comments

             01/12/15                                   12/01/14                          $1,926.28                       $1,928.86
             02/09/15                                   01/01/15                          $1,926.28                       $1,928.86                            Correction/Adjustment
             03/06/15                              Partial Payment                             0.00                       $1,928.86
             04/09/15                                   02/01/15                          $2,318.10                       $1,928.86
             05/12/15                                   03/01/15                          $2,318.10                       $1,928.86
             06/08/15                                   04/01/15                          $2,318.10                       $1,928.86
             07/10/15                                   05/01/15                          $2,318.10                       $1,928.86
             08/10/15                              Partial Payment                             0.00                       $1,928.86
             09/08/15                                   06/01/15                          $2,318.10                       $1,928.86
             10/08/15                                   07/01/15                          $2,318.10                       $2,318.10
             11/09/15                                   08/01/15                          $2,318.10                       $2,318.10
             12/08/15                                   09/01/15                          $2,318.10                       $2,318.10
             01/11/16                                   10/01/15                          $2,318.10                       $2,318.10
             02/08/16                                   11/01/15                          $2,318.10                       $2,318.10
             04/18/16                                   12/01/15                          $2,318.10                       $4,636.20
                                                        01/01/16                          $2,318.10
             05/10/16                                   02/01/16                          $2,318.10                       $2,377.02
             06/10/16                                   03/01/16                          $2,318.10                       $2,377.02
             07/12/16                                   04/01/16                          $2,377.02                       $2,377.02
             08/18/16                                   05/01/16                          $2,377.02                       $2,377.02
             09/09/16                                   06/01/16                          $2,377.02                       $2,377.02
             10/10/16                                   07/01/16                          $2,377.02                       $2,377.02
             12/09/16                                   08/01/16                          $2,377.02                       $4,754.04
                                                        09/01/16                          $2,377.02
             01/09/17                                   10/01/16                          $2,377.02                       $2,377.02
             02/09/17                                   11/01/16                          $2,377.02                       $2,377.02
             03/09/17                                   12/01/16                          $2,377.02                       $2,377.02
             04/10/17                                   01/01/17                          $2,377.02                       $2,377.02
             05/08/17                                   02/01/17                          $2,377.02                       $2,377.02
             07/11/17                                   03/01/17                          $2,377.02                       $4,754.04
                                                        04/01/17                          $2,377.02
             08/10/17                                   05/01/17                          $2,377.02                       $2,377.02
             09/12/17                                   06/01/17                          $2,377.02                       $2,377.02
             10/11/17                                   07/01/17                          $1,926.26                       $2,370.22                            Correction/Adjustment
                                                        08/01/17                          $2,377.02
             11/22/17                                   09/01/17                          $2,370.22                       $2,370.22
             12/20/17                                   10/01/17                          $2,370.22                       $2,370.22
             01/11/18                                   11/01/17                          $2,370.22                       $2,370.22
             02/15/18                                   12/01/17                          $2,370.22                       $2,277.73
             03/14/18                                   01/01/18                          $1,926.26                       $2,277.73                            Correction/Adjustment
             04/24/18                                   02/01/18                          $2,277.73                       $2,277.73
             05/10/18                                   03/01/18                          $2,277.73                       $2,277.73
             06/20/18                                   04/01/18                          $2,277.73                       $2,277.73
             07/12/18                                   05/01/18
           The contents of this document are RESTRICTED to authorized individuals.
                                                                                          $2,277.73                       $2,277.73
                                                                                     Any unauthorized access, use or duplication is strictly prohibited.
          08/16/18                                    06/01/18                          $2,277.73
Filed 02/03/20
          09/14/18                                    07/01/18                          $2,277.73
                                                                                                          Case$2,277.73
                                                                                                               14-31615
                                                                                                              $2,277.73
                                                                                                                                                                               Doc
           11/14/18                                   08/01/18                          $2,277.73                      $4,555.46
                                                      09/01/18                          $2,277.73
           01/10/19                                   10/01/18                          $2,329.23                      $4,555.46
                                                      11/01/18                          $2,329.23
           02/14/19                                   12/01/18                          $2,393.17                      $2,277.73
           03/15/19                                   01/01/19                          $2,393.17                      $2,277.73
           04/10/19                                Partial Payment                        0.00                         $2,277.73
           06/13/19                                   02/01/19                          $2,393.17                      $4,555.46
                                                      03/01/19                          $2,463.53
           07/10/19                                   04/01/19                          $2,463.53                      $2,277.73
           08/13/19                                   05/01/19                          $2,463.53                      $2,277.73
           09/18/19                                   06/01/19                          $2,463.53                      $2,277.73
           10/10/19                                   07/01/19                          $2,463.53                      $2,277.73
           11/15/19                                   08/01/19                          $2,463.53                      $2,277.73
           12/18/19                                   09/01/19                          $2,652.52                      $2,277.73
                                                   Partial Payment                        0.00                         $1,940.66                       Correction/Adjustment
           01/16/20                                   10/01/19                          $2,652.52                      $2,277.73
           01/28/20                                   11/01/19                          $2,652.52                      $3,225.41
                                                      12/01/19                          $2,652.52
               Due                                    01/01/20                          $2,652.52                          0.00
               Due                                    02/01/20                          $2,652.52                          0.00


          Total Due                                                                   $148,427.79
        Total Received                                                                                               $143,308.25




         The contents of this document are RESTRICTED to authorized individuals. Any unauthorized access, use or duplication is strictly prohibited.
